Citation Nr: 9932443	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
including compression fractures to L1, L2 and L3, on either a 
direct basis or secondary to service-connected left foot and 
left knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1943 to 
January 1946, and from January 1951 to April 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's claim for service connection for a low back 
disorder, including compression fractures to L1, L2 and L3, 
is plausible, but the RO has not obtained sufficient evidence 
for correct disposition of this claim.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim for service 
connection for a low back disorder, including compression 
fractures to L1, L2 and L3, and VA has not satisfied its duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Considerations

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

Service connection may also be granted for a disability that 
is proximately due to and the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310 (1999).  In addition, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).
Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the appellant claims that service connection is 
warranted for a low back disorder, including compression 
fractures to L1, L2 and L3.  Specifically, he alleges that he 
incurred a low back disorder during his active duty service.  
In the alternative, he claims that he incurred or aggravated 
his low back disorder secondary to his service-connected left 
knee and left ankle disorders.

After a thorough review of the claims file, the Board finds 
the appellant's claim plausible and therefore, well grounded.  
The appellant is currently service-connected for (1) 
residuals of left foot sprain, with osteoarthritis and hallux 
rigidus, left great toe; and (2) possible old fracture, left 
knee, with chronic pain and some limitation of flexion.  The 
appellant is also shown to have residuals of compression 
fractures of the lumbar spine at L1, L2 and L3.  A VA 
examination for feet, dated April 1997, noted that the pain 
and stiffness from the appellant's service-connected left 
foot disorder does "clearly affect his gait and likely 
contribute to altered mechanics which would worsen any 
condition he might have."  This evidence is presumed to be 
credible for purposes of a well-grounded determination, and 
accordingly, the Department has a duty to assist in the 
development of facts relating to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); cf. Morton 
v. West, 12 Vet. App. 477 (1999) (no duty to assist under 38 
U.S.C.A. § 5107(a) absent submission of a well-grounded 
claim).  Further development of the appellate record is in 
order, as detailed below in the REMAND portion of this 
decision.


ORDER

The appellant's claim for service connection a low back 
disorder, including compression fractures to L1, L2 and L3, 
on a direct basis and secondary to service-connected left 
foot and left knee disorders, is well grounded, and, to that 
extent, the appeal is granted.


REMAND

As noted above, the appellant contends that service 
connection is warranted for a low back disorder, including 
compression fractures to L1, L2 and L3.  Specifically, he 
alleges that this condition was incurred during his active 
duty service.  In the alternative, he claims that he incurred 
or aggravated this condition secondary to his service-
connected left knee and left ankle disorders.

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  After a thorough review 
of the appellant's claims file, the Board concludes that a 
medical opinion discussing the etiology of the appellant's 
low back disorder is necessary to make an informed decision 
in this matter.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without 
scheduling him for an additional VA medical examination and 
obtaining a medical opinion concerning the etiology of the 
appellant's current low back disorder.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since his discharge 
from the service for his low back 
disorder.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.

2.  The RO should then schedule the 
appellant for a VA orthopedic examination 
to examine the appellant's low back 
disorder, including compression fractures 
to L1, L2 and L3.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted, including X-
rays, etc., which the examiner deems 
necessary.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
any back disorder.  The examiner should 
also obtain a narrative history from 
appellant regarding his low back 
disorder.  Following a review of the 
appellant's claims file, the examiner is 
requested to offer his or her opinion on 
the following:

a.  (1) Whether it is more likely 
than not that the appellant 
developed a low back disorder during 
his periods of active duty from 
April 1943 through January 1946 or 
from January 1951 through April 
1953; and, if not, (2) whether he 
developed a low back disorder as a 
result of his service-connected left 
foot and left knee disorders; or (3) 
whether the service-connected left 
foot and left knee disorders made 
his low back disorder worse.

The examining physician should provide 
complete rationale for all conclusions 
reached.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination report does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

4.  The RO should readjudicate all of the 
issues remaining on appeal, including 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995).  Once the foregoing has 
been accomplished and, if the claim 
remains denied, both the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case 
covering all the pertinent evidence, law 
and regulatory criteria.  They should be 
afforded a reasonable period of time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals





